UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7219


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

             v.

BRIAN RAY DINNING,

                       Defendant - Appellant.



                             No. 16-7220


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

             v.

BRIAN RAY DINNING,

                       Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge.           (2:12-cr-00084-RAJ-LRL-1,  2:15-cv-00420-RAJ;
2:12-cr-00140-RAJ-LRL-1, 2:15-cv-00421-RAJ)

Submitted:    February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.
Dismissed by unpublished per curiam opinion.


Brian Ray Dinning, Appellant Pro Se. Stephen Westley Haynie,
Assistant United States Attorney, Elizabeth Marie Yusi, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Brian     Ray    Dinning     seeks      to    appeal     the     district        court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies     this   standard      by

demonstrating         that     reasonable         jurists     would       find    that     the

district       court’s      assessment     of      the    constitutional         claims    is

debatable      or     wrong.      Slack    v.      McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Dinning has not made the requisite showing.                               Accordingly, we

deny Dinning’s motion for a certificate of appealability, deny

leave to proceed in forma pauperis, grant Dinning’s motion to

file an oversized informal brief, and dismiss the appeal.                                  We

dispense       with    oral     argument        because       the    facts       and     legal

                                              3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4